DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 12 – 14, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions are independent or distinct, each from the other because the invention of claims 12 – 14 and the invention of claims 1 – 11 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the process as claimed can be practiced by another and materially different apparatus, such as the apparatus known in the prior art, e.g. KAIDE (JPH0393523) and/or Sanoner et al. (US Pat. No. 6,564,831 B1), both of record.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12 – 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendment filed on 04/28/2022 has been entered. Applicant’s arguments, see Remarks, p. 5 – 19, filed 04/28/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 102(a)(1) rejection to claim 1 has been withdrawn.  
Applicant's arguments, see Remarks, p. 19 – 21, filed 04/28/2022, with respect to the rejection(s) of claim(s) 1 – 10 under 35 U.S.C. 103 have been fully considered and found not persuasive. Therefore, the rejections to claims 1 – 10 under 35 U.S.C. 103 previously set forth in the Non-Final Office Action mailed 01/28/2022, are hereby reinstated. 

Claim Status
	Claims 1 – 10 remain pending
	Claims 1, 5 – 7 and 10 are amended
See the Response to Arguments section for a discussion of Applicant’s arguments.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the recitation of intended use of the device of claims 1, 9, 10 and 11.
Claim 1 recites, “characterized in that: it further comprises an expansion portion operatively associated with the exit surface and adapted to mutually orient spontaneous expansive flows of "die swells" of said extrusion material through the exit surface in reciprocal directions of mutual intersection.”
Claim 9 recites, “insufflation means operable in the main body and interposed between axial conduits of the main body to enable a filler flow to enter between the walls of the extruded product manufacturable through the device at least at the exit surface.
Claim 10 recites, “said insufflation means are adapted to convey a fluid filler material or a filler material in the solid state, which can be discharged preferably by pyrolysis or chemical decomposition, said filler material defining said filler flow.”
Claim 11 recites, “the device configured to produce a multi-lumen, tubular, extruded product with linear internal walls.

The examiner has fully considered the limitations. However, Applicant is respectfully reminded that, as per MPEP MPEP 2114(II):
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding the functional language limitations and the recitations of intended use of the material worked upon by the apparatus.
 Claim 2 recites, “said mutual intersections of said spontaneous expansive flows of "die swells" being in a space defined by the expansion portion in absence of contact with walls of the expansion portion.”
Claim 9 recites, “a filler flow to enter between the walls of the extruded product manufacturable through the device at least at the exit surface.”

Claim 10 recites, “said insufflation means are adapted to convey a fluid filler material or a filler material in the solid state, which can be discharged preferably by pyrolysis or chemical decomposition, said filler material defining said filler flow.”
Claim 11 recites, “the device configured to produce a multi-lumen, tubular, extruded product with linear internal walls.

The examiner has evaluated and considered the limitations for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (e.g., extrusion device) . However, the Applicant is reminded that, as per MPEP §2114 apparatus claims are not limited by the function they perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Furthermore, Applicant is respectfully reminded that as per MPEP 2115  the material or article worked upon by the device does not limit apparatus claims. “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.” Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 11 requires “the device configured to produce… extruded product with linear internal walls”. This amendment does not appear to be supported by the originally filed disclosure. The examiner was unable to locate where the originally filed specification contemplated the device is capable of an extruded product which internal walls are “linear”. Therefore, it is not clear whether Applicant was in possession of the device recited in the instant claim. 
Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2. The term “a predetermined number of slots having substantially straight segments” in claim 2 is a relative term which renders the claim indefinite. The term “substantially straight segments” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is not clear what the meets and bounds of what degree of deviation from “straight” is envision by the applicant as “substantially straight.” For examination purposes, the limitation is interpreted as – a predetermined number of slots having straight segments --.

Regarding claim 4. The term “a radial arrangement of slots having substantially straight segments” in claim 2 is a relative term which renders the claim indefinite. The term “substantially straight segments” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is not clear what the meets and bounds of what degree of deviation from “straight” is envision by the applicant as “substantially straight.” For examination purposes, the limitation is interpreted as – a radial arrangement of slots having straight segments --.

Regarding claim 5. The term “a plurality of substantially parallel axial conduits” in claim 2 is a relative term which renders the claim indefinite. The term “substantially parallel axial conduits” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is not clear what the meets and bounds of what degree of deviation from “parallel” is envision by the applicant as “substantially parallel.” For examination purposes, the limitation is interpreted as – a plurality of parallel axial conduits --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is rejected under 35 U.S.C. 103 as obvious over Sanoner et al. (US Pat No. 6,564,831 B1; Sanoner).
Regarding claim 1, Sanoner discloses an extruded multitubular device and an extruder device (see Figs. 22 & 23, and Col. 1, lines 3 – 7, Col. 16, l. 25 – 48),  for multi-lumen tubular products (Col. 9, l. 15), with multi-coronal arrangement (see e.g., Figs. 2-14; see the annotated copies of a portion of Sanoner’s Figs. 22 & 23 below).
An annotated copy of a portion of Sanoner’s Figs. 22 & 23 are provided below:

    PNG
    media_image1.png
    702
    696
    media_image1.png
    Greyscale

In the above marked up figure, the markings were added by the Examiner to facilitate the discussion of Sanoner. In the above marked up copy, MB is a main body defining a passage cavity (PC) and an average outflow direction, said main body being positionable at the end of an extrusion line, said passage cavity being penetrable by an extrusion material, S1 is an entry surface formed on a first face of the main body (MB) and defining a plurality of entry areas afferent to said passage cavity PC, and S2 is an exit surface formed on a second face of the main body MB, opposite to said first face, and defining a plurality of exit areas (see annotated figure above), efferent from said passage cavity PC, characterized in that: it further comprises an expansion portion “EP” (see the annotated copy of a portion of Sanoner’s Fig. 22 below):

    PNG
    media_image2.png
    521
    546
    media_image2.png
    Greyscale

In the above annotated figure, EP is an expansion portion capable of being operatively associated with the exit surface S2, and capable of being adapted to mutually orient spontaneous expansive flows of "die swells" of extrusion material through the exit surface S2 in reciprocal directions of mutual intersection. This expansion portion EP defines an arrangement of passage openings arranged along at least two concentric coronal circumferences having respective differentiated medium radii (e.g., see FIG. 6 and the above annotated figure, Fig. 11 and Col. 4, l. 3 – 16), said at least two concentric coronal circumferences defining two respective mean diameters (Col. 5, ll. 36 – 50), which are smaller than a maximum diameter (that formed in EP), and positioned within said maximum diameter, said maximum diameter being defined by the outer surface (“external cylindrical tubing,” 11; see Fig. 11), of an extruded product which can be obtained through the device (Col. 16, l. 25 – 58).
	Consequently, Sanoner’s disclosure clearly anticipates the claimed extruder device for multi-lumen tubular products with multiple coronal arrangements, as claimed in amended claim 1.

	In the alternative, although Sanoner’s Col. 16, ll. 41-49 discloses that the profiles shown on FIG. 2 to 10 are formed by the extruder/die disclosed in FIG. 22 and 23, stating that, 
“(c) According to the enclosed drawings, this head operates with the profile type production criteria, in which material from head (b) is confined within a cavity which only outlet is through the external nozzle consisting of an assembly of six trapezoidal leaves or sole cylindrical piece with internal cylindrical hole and radial grooves for the generation of trapezoidal cavities (directed flow), and one of central cylindrical shape. In this way, profile seen in FIGs. 2 to 10 is conformed.” 
Sanoner’s disclosure does not specifically states that the profile for a multi-lumen tube such as the one disclose by Sanoner in FIG. 11, is formed by the extruder nozzle/die configuration in the same way as for the profiles from FIGs. 2 to 10, and Sanoner’s multi-lumen tubular products disclose in FIGs. 2 – 10 fail to disclose that the at least two concentric coronal circumferences defining two respective mean diameters being smaller than a maximum diameter and positioned within said maximum diameter, said maximum diameter being defined by the outer surface of an extruded product which can be obtained through the device.

Nonetheless, Sanoner discloses in Col. 1. ll. 3-7 discloses, “This invention relates to an extruded multitubular device, particularly to a heptatubular, dodecatubular and tridecatubular one, to its use in housing and laying of cables, to the procedure and die for the production thereof.” Additionally, Col. 16, ll. 25-37 discloses, “1. Extrusion with or without Co-extrusion… The extrusion procedure requires: (c) power die for development of the “Tubing-profile” principle development.” 
Furthermore, Col. 8, ll. 12-18 discloses, “Development as from the broader use of this product will produce a continuing improvement as regards the geometrical design thereof, and thence there are included within same all of the possibilities and combinations of cavities quantities, thickness of the separating membranes and relative arrangement within the circular section comprised by the multitubular product.”
As can be appreciated from Sanoner’s disclosure cited above, Sanoner’s teachings are directed to a configurable die device, capable of extruding at least all those configurations of multi-lumen tubular products disclosed in Sanoner’s figures, e.g. the embodiment of Fig. 11 and/or Fig. 17. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sanoner’s extruder device in view of Sanoner’s teaching of a configurable extruder die device, so as to configure said extruder nozzle/die to be able to extrude multi-lumen tubular products with multi-coronal arrangements, wherein at least two concentric coronal circumferences defining two respective mean diameters which are smaller than a maximum diameter and positioned within said maximum diameter, said maximum diameter being defined by the outer surface of an extruded product which can be obtained through the device, as taught by Sanoner in, e.g., FIG. 17, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. 
As per MPEP 2144.07: “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.,” 325 U.S. 327, 65 USPQ 297 (1945).
One of ordinary skill in the art would have been motivated to modify the extruder die of Sanoner for the purpose of providing an extruded multi-tubular product with an increased amount of combinations of cavities quantities, thickness of the separating membranes and relative arrangement within the circular section comprised by the multitubular product (see Col. 8, ll. 12-18 and Col. 1. ll. 3-7).

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanoner in view of TULLY et al. (US PGPub. 2014/0183006 A1; Tully).
Regarding claim 1, Sanoner discloses an extruded multitubular device and an extruder device (see Figs. 22 & 23, and Col. 1, lines 3 – 7, Col. 16, l. 25 – 48),  for multi-lumen tubular products (Col. 9, l. 15), with multi-coronal arrangement (see e.g., Figs. 2-14). 
However, Sanoner’s disclosure does not specifically states that the profile for a multi-lumen tube such as the one disclose by Sanoner in FIG. 11, is formed by the extruder nozzle/die configuration in the same way as for the profiles from FIGs. 2 to 10, and Sanoner’s multi-lumen tubular products disclose in FIGs. 2 – 10 fail to disclose that the at least two concentric coronal circumferences defining two respective mean diameters being smaller than a maximum diameter and positioned within said maximum diameter, said maximum diameter being defined by the outer surface of an extruded product which can be obtained through the device.

In the same field of endeavor of extruded multiwall tubular structures, Tully discloses apparatus and method for forming an extruded multiwall tubular structure having internal helical forms [0049 and 0102]. Tully discloses a multi-lumen tubular product with multi-coronal arrangement (e.g., see FIG. 10-14) made by the apparatus (extruder with die, e.g., see FIG. 25, 27 and/or 35), specifically, FIG. 14 shows a multi-lumen product 200 with multi-coronal arrangements (220, 231 and 230), wherein at least two concentric coronal circumferences (220 and 231) have respective differentiated medium radii, said at least two concentric coronal circumferences defining two respective mean diameters which are smaller than a maximum diameter and positioned within said maximum diameter (see FIG. 14), said maximum diameter being defined by the outer surface (230) of an extruded product which can be obtained through the device (see Tully’s [0081-84]).
Tully’s [0122] discloses that splitting or dividing the die 520 into a plurality of die portions, such as three die portions 520a, 520b, 520c (FIG. 27) provides additional structural strength and rigidity, and that it been successfully utilized to produce an extruded multiwall tubular structure simultaneously having a plurality (3) of internal helical forms, with the tubular structure also having a uniform outer surface, in which the internal helical forms, and the outer surface of the extruded multiwall tubular structure are simultaneously created.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sanoner’s extruder device by configuring the extruder die, so that it is capable of extruding multi-lumen tubular products with multi-coronal arrangement by configuring the die portions, as taught by Sanoner (e.g., see FIG. 11-14 and 17), at least two concentric coronal circumferences defining two respective mean diameters being smaller than a maximum diameter and positioned within said maximum diameter, said maximum diameter being defined by the outer surface of an extruded product which can be obtained through the device.
One of ordinary skill in the art would have been motivated to modify Sanoner in view of Tully for the purpose of providing a multi-lumen  tubular products with multi- coronal arrangement with enhanced structural strength, since Tully teaches that splitting or dividing the die 520 into a plurality of die portions, such as three die portions 520a, 520b, 520c (FIG. 27) provides additional structural strength and rigidity to the extruded product [0122].

Regarding claim 2, Sanoner/Tully discloses the device according to claim 1. In the above annotated portion of a copy of Sanoner’s Fig. 22, said expansion portion EP is geometrically shaped to form a plurality of slots segmented (SS, CS, SI), and mutually arranged according to a matrix scheme (e.g., see Fig. 11), said slots comprising a predetermined number of slots shaped as an arc of circle or having a curved line (CS) and a predetermined number of slots  having substantially straight segments (SS), mutual intersections (SI) of said spontaneous expansive flows of "die swells" being in a space defined by the expansion portion EP in absence of contact with the walls of the expansion portion. 

Regarding claim 3, Sanoner/Tully discloses the device according to claim 1, wherein the expansion portion EP defines said at least two concentric coronal circumferences (Col. 5, l. 36 – 50), through a closed polygonal succession of slots CS shaped like an arc of circle or having a curved line (see the above annotated copy of Sanoner’s Fig. 22, and Fig. 11).

Regarding claim 4, Sanoner/Tully discloses the device according to claim 1, wherein the expansion portion EP defines said at least two coronal circumferences through a radial arrangement of slots SS having substantially straight segments (those which form the “separating membranes,” 13; see Fig. 11). In the below annotated figure of a portion of Sanoner’s Fig. 22, CM are a plurality of cross members radially arranged with respect to at least one of said coronal circumferences having an average diameter less than or equal to a maximum diameter (that of EP), of an extruded product manufacturable through the device.


    PNG
    media_image3.png
    560
    495
    media_image3.png
    Greyscale

Regarding claim 5, Sanoner/Tully discloses the device according to claim 1, wherein the passage cavity PC, see the annotated copy of Sanoner’s Fig. 23 in the discussion of claim 1 above), is defined by a plurality of substantially parallel axial conduits (see annotated Fig. 23, where PC connects with the plurality of conduits, which terminates as the plurality of exit areas), said axial conduits emerging at the central portions of slots (CS, SS) defining the expansion portion EP.

Regarding claim 6, Sanoner/Tully discloses the device according to claim 1, wherein segmented slots (CS, SS) defining the expansion portion EP are geometrically interconnected, at least pairwise, at respective ends (see Figs. 11 & 22).

Regarding claim 7, Sanoner/Tully discloses the device according to claim 1, wherein segmented slots (CS, SS) defining the expansion portion EP are geometrically separated, but arranged in a mutual proximity relationship, at least pairwise, at respective ends (see Figs. 11 & 22).

Regarding claim 8, Sanoner/Tully discloses the device according to claim 1, wherein there is also a guiding portion (GP, see the annotated copy of Fig. 23 below) geometrically shaped according to a matrix pattern, and capable of being adapted to guide the extrusion material flows through said plurality of axial conduits (see annotated Fig. 23, where PC connects with the plurality of conduits, which terminates as the plurality of exit areas), defining the passage cavity (PC).

    PNG
    media_image4.png
    702
    696
    media_image4.png
    Greyscale

Regarding claim 9, Sanoner/Tully discloses the device according to claim 1, wherein there are also insufflation means (see Col. 16, l. 48 – 51; “It is to be noted that all of the leaves or said sole piece [die] are drilled, which allows them to bear an independent external air connection for each cavity”), operatively active in the main body MB and interposed between the axial conduits of the latter to enter a filler flow between the walls of the extruded product manufacturable through the device at least at the exit surface (see Col. 16, l. 48 – 60).

Regarding claim 10, Sanoner/Tully discloses the device according to claim 9, wherein said insufflation means are adapted to convey a fluid filler material (e.g., air; see Col. 16, l. 48 – 67), or a filler material in the solid state, e.g. HDPE – “high density polyethylene,” (see Col. 14, l.  30 – 67).
As to the claimed limitation, “…which can be discharged by pyrolysis or chemical decomposition, said filler material defining said filler flow.” The Examiner respectfully points out to the Applicant that claim 10 is directed towards an Apparatus, and as such, the material or article worked upon does not limit apparatus claims, see MPEP 2115. 
“It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim.” In re Casey, 152 USPQ 235, 238 (CCPA 1967). 
In this case, the apparatus as disclose by Sanoner, is capable of the intended use recitation claimed by the Applicant, hence, it meets the claim.

Regarding claim 11. Sanoner/Tully discloses device of claim 1, the device capable of being configured to produce a multi-lumen, tubular, extruded product with linear internal walls. (Sanoner at Col. 1. ll. 3-7 discloses, “This invention relates to an extruded multitubular device, particularly to a heptatubular, dodecatubular and tridecatubular one, to its use in housing and laying of cables, to the procedure and die for the production thereof,”  Sanoner at  Col. 16, ll. 25-37 discloses, “1. Extrusion with or without Co-extrusion… The extrusion procedure requires: (c) power die for development of the “Tubing-profile” principle development,”; see Sanoner’s FIGs. 3 and 4).

Response to Arguments
The rejection under 35 USC 102 are withdrawn, as the Sanoner’s configuration is modified to achieve multi-lumen tubular products with multi-coronal arrangements. Arguments are therefore moot.
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, p. 19, last para.; “However, to the extent that Sanoner is understandable, a skilled person reading these understandable portions of Sanoner would not have been led to the invention of claim 1 without hindsight reasoning informed by Applicant's own patent application.”), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, as indicated in the Office Advisory Action mailed 06/21/2021, Sanoner  disclosure understandably teaches an extrusion device with exchangeable nozzle/die, wherein the interconnectedness between the void spaces and the nozzle/die are capable of producing the profiles for the extruded multi-lumen articles shown in, e.g. Sanoner’s FIGs. 11, 13, 17. For example, Sanoner at  Col. 1. ll. 3-7 discloses, “This invention relates to an extruded multitubular device, particularly to a heptatubular, dodecatubular and tridecatubular one, to its use in housing and laying of cables, to the procedure and die for the production thereof.” 
Sanoner at Col. 16, ll. 25-37 discloses, “1. Extrusion with or without Co-extrusion… The extrusion procedure requires: (c) power die for development of the “Tubing-profile” principle development,” 
Sanoner at Col. 8, ll. 12-18 discloses, “Development as from the broader use of this product will produce a continuing improvement as regards the geometrical design thereof, and thence there are included within same all of the possibilities and combinations of cavities quantities, thickness of the separating membranes and relative arrangement within the circular section comprised by the multitubular product.” 
Additionally, Col. 16, ll. 41-49 discloses – inter alia – “(c) According to the enclosed drawings, this head operates with the profile type production criteria, in which material from head (b) is confined within a cavity which only outlet is through the external nozzle consisting of an assembly of six trapezoidal leaves or sole cylindrical piece with internal cylindrical hole and radial grooves for the generation of trapezoidal cavities (directed flow), and one of central cylindrical shape. In this way, profile seen in FIGS. 2 to 10 is conformed.” 
Hence, it is clear that Sanoner teachings are directed to a configurable die device, capable of extruding at least all those configurations of multi-lumen tubular products disclosed in Sanoner’s figures, e.g. the embodiment of Fig. 11 and/or Fig. 17. Henceforth, a PHOSITA, in view of Figs. 22, 23, and the above discussed teachings, would have recognized the interconnectedness of the material melt-flow passages of the die of Fig. 22 and 23, and the multi-lumen tubular product, e.g. of Fig. 17, since Sanoner teaches the die’s internal cavities are capable of being configured such as to produce the multi-lumen tubular product of Fig. 17, which shows the claimed at least two concentric coronal circumferences (9, 11) and positioned within a maximum diameter being defined by the outer surface (6).
 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Remarks, p. 20, “First, the lack of clarity in Sanoner regarding the structure of Sanoner's device undermines any effort to establish a hypothetical combination of Sanoner and Tully. Second, Tully cannot remedy this lack of clarity in Sanoner because Tully cannot re-write Sanoner to make it clearer.”), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The examiner finds the foregoing argument unpersuasive as to the patentability of the claims. In this case, since both Sanoner and Tully are directed to the same field of endeavor as the instant application – apparatus for extruding multi-lumen tubular articles. Tully discloses a multi-lumen tubular product with multi-coronal arrangement (e.g., see Tully’s FIG. 10-14) made by the apparatus (extruder with die, e.g., see Tully’s FIG. 25, 27 and/or 35), specifically, Tully’s FIG. 14 shows a multi-lumen product 200 with multi-coronal arrangements (220, 231 and 230). Therefore, a PHOSITA would  have found as obvious to incorporate the teachings of Sanoner with the teachings of Tully. Applicant is respectfully reminded that as per In re Mraz, 173 USPQ 25 (CCPA 1972):
“While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.”  See In re Mraz, 173 USPQ 25 (CCPA 1972).  

In response to applicant's argument that [Tully fails to remedy Sanoner's failure to teach "an entry surface (e.g., Fig. 1, element 3) formed on a first face of the main body (e.g., Fig. 1, element 2) and defining a plurality of entry areas afferent to said passage cavity (e.g., Fig. 1, element 2)."], arguing that, “With reference to pages 3-4 of the Applicant's specification, this shape (where multiple entry areas lead to a passage cavity before exiting a plurality of exit areas) helps enable the "die swell" phenomenon. Meanwhile, the die swell phenomenon is affected by the strain levels imparted to the polymer, and these strain levels are affected by the restriction of the passages through which the polymer is flowing.” (Remarks, p. 20, ¶6-7), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In this case, the structural features relied by the Applicant (an entry surface (e.g., Fig. 1, element 3) formed on a first face of the main body (e.g., Fig. 1, element 2) and defining a plurality of entry areas afferent to said passage cavity), is discussed in the rejection of claim 1, in the annotated copy of a portion of Sanoner’s FIG. 23 above. Therefore, since the prior art structure of Sanoner/Tully is capable of performing the intended use, then it meets the claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
F. STEFFENINI (US Pat. 3,464,450); discloses double-wall tubular body and devices for making the same.
 Mettee et al. (US Pat. 9,358,599 B2); discloses apparatus for producing multi-tubular structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712